Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS CONSENT We consent to the inclusion in this Registration Statement of Enthrust Financial Services, Inc. on Form S-1 of our report dated May 10, 2007, with respect to our audits of the consolidated financial statements of Rodman & Renshaw Holding, LLC and Subsidiaries as of December 31, 2006 and 2005 and for the years ended December 31, 2006 and 2005, and the nine months ended December 31, 2004, which report appears in the Prospectus, which is part of this Registration
